

115 HR 766 IH: To amend title XVIII of the Social Security Act to establish a pilot program to expand telehealth options under the Medicare program for individuals residing in public housing located in health professional shortage areas, and for other purposes.
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 766IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to establish a pilot program to expand telehealth
			 options under the Medicare program for individuals residing in public
			 housing located in health professional shortage areas, and for other
			 purposes.
	
		1.Pilot Program to expand telehealth options under the Medicare program for certain individuals
 (a)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the following new paragraph:
				
					(5)Pilot program
 (A)In generalDuring a five-year period that begins not later than six months after the date of the enactment of this paragraph, the Secretary shall establish and implement a pilot program that applies this subsection, with respect to an individual described in subparagraph (B), in the manner in which the Secretary would apply such subsection if—
 (i)such pilot program were, for purposes of the provision of paragraph (1) relating to store-and-forward technologies, a Federal telemedicine demonstration program conducted in Alaska or Hawaii;
 (ii)any service furnished under the pilot program were, for purposes of paragraph (4)(C)(i) (relating to the furnishing of services at rural sites), furnished at a site that is located in an area described in subclause (I) of such paragraph or a county described in subclause (II) of such paragraph;
 (iii)paragraph (3)(A) required the Secretary to apply the provisions of section 1848(g) and subparagraphs (A) and (B) of section 1842(b)(18) to a physician or practitioner receiving payment under this subsection in the same manner as they apply to physicians, suppliers (including the suppliers that, pursuant to clause (vi), are included in the definition of practitioner for purposes of the pilot program), or practitioners under such sections;
 (iv)the term telehealth service, as defined in paragraph (4)(F)(i), included, in addition to such the service described in such paragraph, any physical, respiratory, occupational, psychological, and speech therapy for which coverage is provided under this title when the individual physician or practitioner providing the service is at the same location as the beneficiary;
 (v)the term distant site, as defined in paragraph (4)(A), included, in addition to the sites described in such paragraph, Federally qualified health centers (as defined in section 1861(aa)(4)) and rural health clinics (as defined in section 1861(aa)(2)); and
 (vi)the term practitioner, as defined in paragraph (4)(E), included, in addition to the individuals described in such paragraph, respiratory therapists, audiologists, occupational therapists, physical therapists, and speech language pathologists.
 (B)Individuals describedAn individual described in this subparagraph is an individual who— (i)is enrolled under this part who receives a telehealth service; and
 (ii)resides in public housing (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))).
 (C)Issuance of regulationsNot later than the date that is six months after the date of enactment of this paragraph, the Secretary shall issue such regulations as are necessary to carry out the pilot program described in this paragraph..
			